1. Where, upon a bill in equity for the recovery of land and an accounting for rents, issues and profits thereof to be made by an executrix of an estate and the heirs of the decedent, a verdict was found in favor of the complainant, but requiring it to pay to the estate a certain sum of money, whereupon the complainant moved for a new trial, which was refused and it excepted, but the bill of exceptions was not served upon one of the substantial defendants, this was a fatal defect, and the writ of error must be dismissed.2. Such a defect could not be cured by an amendment making such defendant in the court below a party plaintiff in error on motion, especially where her counsel objected in open court.